Montgomery, J.
The principal question in this case is whether the court ought to have charged that the jury must acquit the respondent, unless they were satisfied beyond a reasonable doubt that on the 11th day of October, 1904, the respondent was engaged in the business of selling intoxicating liquors by retail, without having paid the tax required by law to be paid upon such business; the 11th day of October being the date alleged in the information as the time when the offense was committed.
Defendant’s counsel contended below, and contends here, that the prosecution was limited to the precise date named in the information. The circuit judge held otherwise. In this no error was committed. People v. Ten Elshof, 92 Mich. 167.
Complaint is also made of the admission of proof of previous sales to establish a substantive offense. The answer to this complaint is that the record very clearly shows *528that the testimony was not received by the court or tendered by the prosecutor as proof of a substantive offense. No error appears.
Judgment is affirmed.
Grant, Blair, Ostrander, and Hooker, JJ., concurred.